UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1720


In re: JAMES D. PRIDGEN,

                    Petitioner.



                On Petition for Writ of Mandamus. (5:15-hc-02300-BO)


Submitted: October 22, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James D. Pridgen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James D. Pridgen petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2241 petition. He seeks an order from this

court directing the district court to act. Our review of the district court’s docket reveals

that the district court recently took significant action on Pridgen’s petition. Accordingly,

we deny the mandamus petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                             2